      Case: 1:20-cv-00587 Document #: 13-1 Filed: 02/24/20 Page 1 of 1 PageID #:33




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JESSICA MADRID, individually, and on         §
 behalf of all others similarly situated,     §
                                              §
          Plaintiff,                          §
                                              §    CIVIL ACTION NO. 1:20-cv-00587
 v.                                           §
                                              §
 US ENERGY SOLUTIONS, INC.,                   §
                                              §
          Defendant.                          §


               ORDER EXTENDING RESPONSIVE PLEADING DEADLINE

        The Court has considered Defendant’s Unopposed Motion to Extend Responsive Pleading

Deadline. The Motion is GRANTED. Defendant is hereby given until March 17, 2020 to file its

responsive pleadings in this action.

        SIGNED this _____ day of February, 2020.


                                                   ___________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                        - SOLO PAGE -
